

HAEMONETICS CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN

Haemonetics Corporation, a Massachusetts corporation (the “Company”), hereby
establishes this Non-Qualified Deferred Compensation Plan (the “Plan”),
effective July 27, 2012 (the “Effective Date”), for the purpose of promoting the
interests of the Company and its stockholders by enabling the Company to attract
and retain well-qualified executives and directors. The Plan is intended to, and
shall be interpreted to, comply in all respects with Code Section 409A and those
provisions of ERISA applicable to “a plan which is unfunded and is maintained by
an employer primarily for the purpose of providing deferred compensation
benefits for a select group of “management or highly compensated employees.”
ARTICLE I
TITLE AND DEFINITIONS
1.1    “Account” or “Accounts” shall mean the bookkeeping account or accounts
established under this Plan pursuant to Article 4.
1.2    “Base Salary” shall mean a Participant’s annual base salary, excluding
incentive and discretionary bonuses, commissions, reimbursements and other
non-regular remuneration, received from the Company prior to reduction for any
salary deferrals under benefit plans sponsored by the Company, including but not
limited to, plans established pursuant to Code Section 125 or qualified pursuant
to Code Section 401(k).
1.3    “Beneficiary” or “Beneficiaries” shall mean the person, persons or entity
designated as such pursuant to Section 7.1.
1.4    “Board” shall mean the Board of Directors of Company.
1.5    “Bonus(es)” shall mean amounts paid to the Participant by the Company
annually in the form of discretionary or incentive compensation or any other
bonus designated by the Committee before reductions for contributions to or
deferrals under any pension, deferred compensation or benefit plans sponsored by
the Company.
1.6    “Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by Treasury regulations and applicable authorities promulgated
thereunder.
1.7    “Committee” shall mean the person or persons appointed by the Board to
administer the Plan in accordance with Article 8.
1.8    “Commissions” shall mean commissions payable to the Participant for the
applicable Plan Year (as determined by the Committee in compliance with Code
Section 409A) before reductions for contributions to or deferrals under any
pension, deferred compensation or benefit plans sponsored by the Company.




--------------------------------------------------------------------------------



1.9    “Company Contributions” shall mean the contributions, if any, made by the
Company pursuant to Section 3.2.
1.10    “Company Contribution Account” shall mean the Account maintained for the
benefit of the Participant which is credited with Company Contributions, if any,
pursuant to Section 4.2.
1.11    “Compensation” shall mean all amounts eligible for deferral for a
particular Plan Year under Section 3.1(a).
1.12    “Crediting Rate” shall mean the notional gains and losses credited on
the Participant’s Account balance which are based on the Participant’s choice
among the investment alternatives made available by the Committee pursuant to
Section 3.3 of the Plan.
1.13    “Deferral Account” shall mean the Account maintained for each
Participant which is credited with Participant deferrals pursuant to Section
4.1.
1.14    “Director” shall mean a member of the Board.
1.15    “Directors Fees” shall mean compensation for services as a member of the
Board of Directors of the Company excluding reimbursement of expenses or other
non‑regular forms of compensation, before reductions for contributions to or
deferrals under any deferred compensation plan sponsored by the Company.
1.16    “Disability” shall mean (consistent with the requirements of Section
409A) that the Participant (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company. The Committee may require that the Participant submit evidence of such
qualification for disability benefits in order to determine that the Participant
is disabled under this Plan.
1.17    “Distributable Amount” shall mean the vested balance in the applicable
Account as determined under Article 4.
1.18    “Eligible Executive” shall mean a highly compensated or management level
employee or Director of the Company selected by the Committee to be eligible to
participate in the Plan.
1.19    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended, including Department of Labor and Treasury regulations and
applicable authorities promulgated thereunder.

2



--------------------------------------------------------------------------------



1.20    “Financial Hardship” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in IRC Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, (but shall in all events
correspond to the meaning of the term “unforeseeable emergency” under Code
Section 409A(a)(2)(v)). The need to purchase a home or pay college tuition are
not unforeseeable emergencies.
1.21    “Fund” or “Funds” shall mean one or more of the investments selected by
the Committee pursuant to Section 3.3 of the Plan.
1.22    “Hardship Distribution” shall mean an accelerated distribution of
benefits or a reduction or cessation of current deferrals pursuant to Section
6.5 to a Participant who has suffered a Financial Hardship.
1.23    “Interest Rate” shall mean, for each Fund, an amount equal to the net
gain or loss on the assets of such Fund during each month, as determined by the
Committee.


1.24    “Long-Term Cash Award” shall mean long-term cash awards designated as
such by the Company.
1.25    “Participant” shall mean any Eligible Executive who becomes a
Participant in this Plan in accordance with Article 2.
1.26    “Participant Election(s)” shall mean the forms or procedures by which a
Participant makes elections with respect to (1) voluntary deferrals of his/her
Compensation, (2) the investment Funds which shall act as the basis for
crediting of interest on Account balances, and (3) the form and timing of
distributions from Accounts. Participant Elections may take the form of an
electronic communication followed by appropriate confirmation according to
specifications established by the Committee.
1.27    “Payment Date” shall mean the date by which a total distribution of the
Distributable Amount shall be made or the date by which installment payments of
the Distributable Amount shall commence. Unless otherwise specified, the Payment
Date shall be the first day of the seventh (7th) month commencing after the
event triggering the payout occurs. Subsequent installments shall be made in
April of each succeeding Plan Year. In the case of death, the Committee shall be
provided with documentation reasonably necessary to establish the fact of the
Participant’s death. The Payment Date of a Scheduled Distribution shall be April
of the Plan Year in which the distribution is scheduled to commence.
Notwithstanding the foregoing, the Payment Date shall not be before the earliest
date on which benefits may be distributed under Code Section 409A without
violation of the provisions thereof as reasonably determined by the Committee.
1.28    “Plan Year” shall mean the calendar year except that the first Plan Year
shall begin on the Effective Date and end on the last day of the calendar year
in which the Effective Date occurs.

3



--------------------------------------------------------------------------------



1.29    “Restricted Stock Unit” shall mean restricted stock unit awards granted
under the Haemonetics Corporation 2005 Long-Term Incentive Compensation Plan, or
any successor plan.
1.30     “Scheduled Distribution” shall mean a scheduled distribution date
elected by the Participant for distribution of amounts from a specified Deferral
Account, including notional earnings thereon, as provided under Section 6.4.
1.31    “Termination of Service” shall mean the date of the cessation of the
Participant’s provision of services to the Company that constitutes a
“separation from service” as defined under Code Section 409A for any reason
whatsoever, whether voluntary or involuntary, including as a result of the
Participant’s death or Disability.
1.32    “Years of Service” shall mean the cumulative consecutive years of
continuous full-time employment with the Company (including approved leaves of
absence of six months or less or legally protected leaves of absence), beginning
on the date the Participant first began service with the Company, and counting
each anniversary thereof. The Committee may promulgate rules for crediting Years
of Service for Participants who commence service with the Company by reason of
merger, acquisition, purchase of assets or other similar transaction.
ARTICLE II    
PARTICIPATION
An Eligible Executive shall become a Participant in the Plan by completing and
submitting to the Committee the appropriate Participant Elections, including
such other documentation and information as the Committee may reasonably
request, during the enrollment period established by the Committee prior to the
beginning of the first Plan Year in which the Eligible Executive shall be
eligible to participate in the Plan. In the case of the first Plan Year in which
an Eligible Executive becomes eligible to participate in the Plan, the Eligible
Executive may make an initial deferral election within thirty (30) days after
the date the Eligible Executive becomes eligible to participate in the Plan.
ARTICLE III    
CONTRIBUTIONS & DEFERRAL ELECTIONS
3.1    Elections to Defer Compensation.
(a)    Form of Elections. A Participant may only elect to defer Compensation
attributable to services provided after the time an election is made. Elections
shall take the form of a whole percentage (less applicable payroll withholding
requirements for Social Security and income taxes and employee benefit plans as
determined in the sole and absolute discretion of the Committee) of up to
(1)    75% of Base Salary (five percent (5%) minimum),
(2)    75% of Bonuses (five percent (5%) minimum),
(3)    100% of Commissions (five percent (5%) minimum),

4



--------------------------------------------------------------------------------



(4)    100% of Director’s Fees,
(5)    100% of Restricted Stock Units, and
(6)    100% of Long-Term Cash Awards.
The Committee may provide for separate elections for Director’s Fees that are
retainers, committee fees, chairman fees and meeting fees, as applicable.
(b)    Duration of Compensation Deferral Election. An Eligible Executive’s
initial election to defer Compensation shall be made during the enrollment
period established by the Committee prior to the Effective Date of the
Participant’s commencement of participation in the Plan and shall apply only to
Compensation for services performed after such deferral election is processed. A
Participant may increase, decrease, terminate or recommence a deferral election
with respect to Compensation for any subsequent Plan Year by filing a
Participant Election during the enrollment period established by the Committee
prior to the beginning of such Plan Year, which election shall be effective on
the first day of the next following Plan Year. In the absence of an affirmative
election by the Participant to the contrary, the deferral election for the prior
Plan Year shall continue in effect for future Plan Years, except with respect to
any deferral of Restricted Stock Units and Long-Term Cash Awards. After the
beginning of the Plan Year, deferral elections with respect to Compensation for
services performed during such Plan Year shall be irrevocable except in the
event of Financial Hardship. Notwithstanding the general requirement that a
deferral election be made prior to the beginning of a Plan Year, the Committee
may allow a Participant to make an initial deferral election with respect to
Compensation that constitutes “performance-based compensation” (as defined in
Section 1.409A-1(e) of the regulations for Code Section 409A) on or before the
date that is six (6) months before the end of the performance period, provided
that the Participant performs services for the Company continuously from the
later of the beginning of the performance period or the date that the
performance criteria are established through the date the deferral election is
made, and further provided that in no event may an election to defer
performance-based compensation be made after such Compensation has become
“readily ascertainable” for purposes of the Code Section 409A regulations.
3.2    Company Contributions. The Company shall have the discretion to make
Company Contributions to the Plan at any time on behalf of any Participant.
Company Contributions shall be made in the complete and sole discretion of the
Company and no Participant shall have the right to receive any Company
Contribution in any particular Plan Year regardless of whether Company
Contributions are made on behalf of other Participants. Such Company
Contributions may be made as a matching contribution, a profit-sharing
contribution, or in any other manner as the Company may determine from time to
time. Company Contributions may be varied among Participants and need not be
uniform for similarly-situated Participants.
3.3    Investment Elections.
(a)    Participant Designation. At the time of entering the Plan and/or of
making the deferral election under the Plan, the Participant shall designate, on
a Participant Election provided by the Committee, the Funds in which the
Participant’s Account or Accounts shall be deemed to be

5



--------------------------------------------------------------------------------



invested for purposes of determining the amount of earnings and losses to be
credited to each Account. The Participant may specify that all or any percentage
of his or her Account or Accounts shall be deemed to be invested, in whole
percentage increments, in one or more of the Funds selected as alternative
investments under the Plan from time to time by the Committee pursuant to
subsection (b) of this Section. A Participant may change the designation made
under this Section at least monthly by filing a revised election, on a
Participant Election provided by the Committee.
(b)    Investment Funds. Prior to the beginning of each Plan Year, the Committee
may select, in its sole and absolute discretion, each of the types of
commercially available investments communicated to the Participant pursuant to
subsection (a) of this Section to be the Funds. The Interest Rate of each such
commercially available investment shall be used to determine the amount of
earnings or losses to be credited to Participant’s Account under Article IV. The
Participant’s choice among investments shall be solely for purposes of
calculation of the Crediting Rate on Accounts. The Company shall have no
obligation to set aside or invest amounts as directed by the Participant and, if
the Company elects to invest amounts as directed by the Participant, the
Participant shall have no more right to such investments than any other
unsecured general creditor.
3.4    Distribution Elections.
(a)    Initial Election. At the time of making a deferral election under the
Plan, the Participant shall designate the time and form of distribution of
deferrals made pursuant to such election (together with any earnings credited
thereon) from among the alternatives specified in Section 6.1 or 6.4.
(b)    Modification of Election. A new distribution election may be made at the
time of subsequent deferral elections with respect to deferrals in Plan Years
beginning after the election is made. However, a distribution election with
respect to previously deferred amounts may only be changed under the terms and
conditions specified in Code Section 409A. Except as expressly provided in
Section 6.3, no acceleration of a distribution is permitted. A subsequent
election that delays payment or changes the form of payment shall be permitted
if and only if all of the following requirements are met:
(1)    the new election does not take effect until at least twelve (12) months
after the date on which the new election is made;
(2)    in the case of payments made on account of Termination of Service or a
Scheduled Distribution, the new election delays payment for at least five (5)
years from the date that payment would otherwise have been made, absent the new
election; and
(3)    in the case of payments made according to a Scheduled Distribution, the
new election is made not less than twelve (12) months before the date on which
payment would have been made (or, in the case of installment payments, the first
installment payment would have been made) absent the new election.
For purposes of application of the above change limitations, installment
payments shall be treated as a single payment and only one change shall be
allowed to be made by a Participant per Deferral

6



--------------------------------------------------------------------------------



Account with respect to form of benefits to be received by such Participant.
Election changes made pursuant to this Section shall be made in accordance with
rules established by the Committee, and shall comply with all requirement of
Code Section 409A and applicable authorities.
ARTICLE IV    
DEFERRAL ACCOUNTS
4.1    Deferral Accounts. The Committee shall establish and maintain up to five
(5) Deferral Accounts for each Participant under the Plan, two (2) of which may
be payable upon Termination of Service as further described in Section 6.1(a)
(the “Termination of Service Accounts”) and three (3) of which may be payable on
a fixed date or according to a fixed schedule as further described in Section
6.4(a) (the “Scheduled Distribution Accounts”). Each Participant’s Deferral
Account shall be further divided into separate subaccounts (“Fund Subaccounts”),
each of which corresponds to a Fund elected by the Participant pursuant to
Section 3.2. A Participant’s Deferral Account shall be credited as follows:
(a)    As soon as reasonably possible after amounts are withheld and deferred
from a Participant’s Compensation, the Committee shall credit the Fund
Subaccounts of the Participant’s Deferral Account with an amount equal to
Compensation deferred by the Participant in accordance with the Participant’s
election under Section 3.2; that is, the portion of the Participant’s deferred
Compensation that the Participant has elected to be deemed to be invested in a
Fund shall be credited to the Fund Subaccount to be invested in that Fund;
(b)    Each business day, each investment fund subaccount of a Participant’s
Deferral Account shall be credited with earnings or losses in an amount equal to
that determined by multiplying the balance credited to such Fund Subaccount as
of the prior day, less any distributions valued as of the end of the prior day,
by the Interest Rate for the corresponding Fund as determined by the Committee
pursuant to Section 3.2(b); and
(c)    In the event that a Participant elects for a given Plan Year’s deferral
of Compensation a Scheduled Distribution, all amounts attributed to the deferral
of Compensation for such Plan Year shall be accounted for in a manner which
allows separate accounting for the deferral of Compensation and investment gains
and losses associated with amounts allocated to such each separate Scheduled
Distribution.
4.2    Company Contribution Account. The Committee shall establish and maintain
a Company Contribution Account for each Participant under the Plan. Each
Participant’s Company Contribution Account shall be further divided into
separate Fund Subaccounts corresponding to the investment Fund elected by the
Participant pursuant to Section 3.2(a). A Participant’s Company Contribution
Account shall be credited as follows:
(c)    As soon as reasonably possible after a Company Contribution is made, the
Company shall credit the Fund Subaccounts of the Participant’s Company
Contribution Account with an amount equal to the Company Contributions, if any,
made on behalf of that Participant, that is, the proportion of the Company
Contributions, if any, which the Participant has elected to be deemed to be
invested in a certain Fund shall be credited to the Fund Subaccount to be
invested in

7



--------------------------------------------------------------------------------



that Fund. Unless the Participant elects otherwise, any Company Contribution
that may not be deemed invested in such a Fund shall be deemed invested in the
default Fund selected by the Committee for such purpose from time to time; and
(d)    Each business day, each Fund Subaccount of a Participant’s Company
Contribution Account shall be credited with earnings or losses in an amount
equal to that determined by multiplying the balance credited to such Fund
Subaccount as of the prior day, less any distributions valued as of the end of
the prior day, by the Interest Rate for the corresponding Fund as determined by
the Committee pursuant to Section 3.2(b).
4.3    Trust. The Company shall be responsible for the payment of all benefits
under the Plan. At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. Benefits paid to the Participant from any
such trust or trusts shall be considered paid by the Company for purposes of
meeting the obligations of the Company under the Plan.
4.4    Statement of Accounts. The Committee shall provide each Participant with
electronic statements at least quarterly setting forth the Participant’s Account
balance as of the end of each calendar quarter.
ARTICLE V    
VESTING
5.1    Vesting of Deferral Accounts. The Participant shall be vested at all
times in amounts credited to the Participant’s Deferral Account or Accounts.
5.2    Vesting of Company Contributions Account. Amounts credited to a
Participant’s Company Contributions Account shall be vested based upon a vesting
schedule to be determined in writing by the Committee.


ARTICLE VI    
DISTRIBUTIONS
6.1    Termination of Service Distributions.
(c)    Timing and Form of Deferral Account Distributions. Except as otherwise
provided in this Plan, in the event of a Participant’s Termination of Service
other than by reason of the Participant’s death or Disability, the Distributable
Amount credited to the Participant’s Deferral Accounts that are Termination of
Service Accounts shall be paid to the Participant in a lump sum on the Payment
Date following the Participant’s Termination of Service unless the Participant
has made an alternative benefit election on a timely basis pursuant to Section
3.4 to receive substantially equal annual installments over a period following
Termination of Service of no less than two (2) years and no more than ten (10)
years.

8



--------------------------------------------------------------------------------



(d)    Distribution of Company Contributions Account. In the event of a
Participant’s Termination of Service for any reason other than death or
Disability, the Distributable Amount credited to the Participant’s Company
Contribution Account shall be paid in a lump sum on the Payment Date following
the Participant’s Termination of Service.
(e)    Small Benefit Exception. If on commencement of benefits payable from a
Termination of Service Account the Distributable Amount from such Account is
less than or equal to twenty-five thousand dollars ($25,000), the total
Distributable Amount from such Account shall be paid in a lump sum on the
scheduled Payment Date. For purposes of this Section 6.1(c) whether a
Termination of Service Account equals or exceeds $25,000 shall be determined by
combining all Deferral Accounts that are Termination of Service Accounts.
6.2    Disability Distributions. In the event of a Participant’s Termination of
Service by reason of Disability and regardless of the time and form of payment
otherwise elected by the Participant, the Distributable Amount credited to all
of such Participant’s Accounts shall be paid in a lump sum sixty (60) days after
the Participant’s Termination of Service.
6.3    Death Benefits. In the event of a Participant’s death and regardless of
the time and form of payment otherwise elected by the Participant, the
Distributable Amount credited to all of such Participant’s Accounts shall be
paid in a lump sum to the Participant’s Beneficiary sixty (60) days after the
Participant’s date of death.
6.4    Scheduled Distributions.
(a)    Scheduled Distribution Election. Participants shall be entitled to elect
to receive a Scheduled Distribution from a Deferral Account prior to Termination
of Service. Except as otherwise provided in this Plan, in the case of a
Participant who has elected to receive a Scheduled Distribution, such
Participant shall receive the Distributable Amount, with respect to the
specified deferrals, including earnings thereon, which have been elected by the
Participant to be subject to such Scheduled Distribution election in accordance
with Section 3.4 of the Plan. A Participant’s Scheduled Distribution
commencement date with respect to deferrals of Compensation for a given Plan
Year shall be no earlier than two (2) years from the last day of the Plan Year
in which the deferrals are credited to the Participant’s Account. The
Participant may elect to receive the Scheduled Distribution from the
Participant’s Scheduled Distribution Accounts in a single lump sum or
substantially equal annual installments over a period of up to five (5) years. A
Participant may delay and change the form of a Scheduled Distribution, provided
such extension complies with the requirements of Section 3.4.
(b)    Termination of Service. In the event of a Participant’s Termination of
Service prior to commencement of a Scheduled Distribution, the Scheduled
Distributions shall be distributed from the Participant’s Scheduled Distribution
Accounts in the form applicable to such Termination of Service under Sections
6.1, 6.2 or 6.3 above. In the event that a Participant has established two (2)
Termination from Service Accounts, the payment will be made in the manner
designated for Termination from Service Account number one (1). In the event of
a Participant’s Termination of Service for any reason other than death or
Disability after a Scheduled Distribution has commenced installment payments,
such Scheduled Distribution benefits shall continue to be paid at the same

9



--------------------------------------------------------------------------------



time and in the same form as they would have been paid to the Participant had
the Participant not terminated service.
6.5    Hardship Distribution. Upon a finding that the Participant (or, after the
Participant’s death, a Beneficiary) has suffered a Financial Hardship, subject
to compliance with Code Section 409A the Committee may, at the request of the
Participant or Beneficiary, accelerate distribution of benefits or approve
reduction or cessation of current deferrals under the Plan in the amount
reasonably necessary to alleviate such Financial Hardship subject to the
following conditions:
(a)    The request to take a Hardship Distribution shall be made by filing a
form provided by and filed with the Committee prior to the end of any calendar
month.
(b)    The amount distributed pursuant to this Section with respect to a
Financial Hardship shall not exceed the amount necessary to satisfy such
financial emergency plus amounts necessary to pay taxes reasonably anticipated
as a result of the distribution, after taking into account the extent to which
such hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise, by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship), or by cessation of deferrals under the Plan.
(c)    The amount determined by the Committee as a Hardship Distribution shall
be paid in a lump sum as soon as practicable after the end of the calendar month
in which the Hardship Distribution election is made and approved by the
Committee.
(d)    Upon a finding that the Participant (or, after the Participant’s death, a
Beneficiary) has suffered a Financial Hardship, subject to Treasury Regulations
promulgated under Code Section 409A the Committee may at the request of the
Participant, accelerate distribution of benefits or approve reduction or
cessation of current deferrals under the Plan in the amount reasonably necessary
to alleviate such Financial Hardship. The amount distributed pursuant to this
Section with respect to an emergency shall not exceed the amount necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).
6.6    Delay of Distributions Due to Loss of Tax Deduction. Notwithstanding
anything to the contrary contained in this Plan, any payment or payments may be
delayed to the extent that the Committee reasonably anticipates that if the
payments were made as scheduled, the Company’s deduction for federal income tax
purposes with respect to such payment would not be permitted due to the
application of Code Section 162(m), provided that the payment or payments are
made in accordance with the regulations issued under Code Section 409A.
6.7    Medium of Payment. Unless the Committee determines otherwise in writing,
all distributions shall be payable in cash.
ARTICLE VII    

10



--------------------------------------------------------------------------------



PAYEE DESIGNATIONS AND LIMITATIONS
7.1    Beneficiaries.
(a)    Beneficiary Designation. The Participant shall have the right, at any
time, to designate any person or persons as Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant’s death. The Beneficiary designation shall be effective when it is
submitted to and acknowledged by the Committee during the Participant’s lifetime
in the format prescribed by the Committee.
(b)    Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided above, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Committee shall direct the distribution of such
benefits to the Participant’s estate.
7.2    Payments to Minors. In the event any amount is payable under the Plan to
a minor, payment shall not be made to the minor, but instead be paid (a) to that
person’s living parent(s) to act as custodian, (b) if that person’s parents are
then divorced, and one parent is the sole custodial parent, to such custodial
parent, to act as custodian, or (c) if no parent of that person is then living,
to a custodian selected by the Committee to hold the funds for the minor under
the Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in
which the minor resides. If no parent is living and the Committee decides not to
select another custodian to hold the funds for the minor, then payment shall be
made to the duly appointed and currently acting guardian of the estate for the
minor or, if no guardian of the estate for the minor is duly appointed and
currently acting within sixty (60) days after the date the amount becomes
payable, payment shall be deposited with the court having jurisdiction over the
estate of the minor.
7.3    Payments on Behalf of Persons Under Incapacity. In the event that any
amount becomes payable under the Plan to a person who, in the sole judgment of
the Committee, is considered by reason of physical or mental condition to be
unable to give a valid receipt therefore, the Committee may direct that such
payment be made to any person found by the Committee, in its sole judgment, to
have assumed the care of such person. Any payment made pursuant to such
determination shall constitute a full release and discharge of any and all
liability of the Committee and the Company under the Plan.
7.4    Inability to Locate Payee. In the event that the Committee is unable to
locate a Participant or Beneficiary within two years following the scheduled
Payment Date, the amount allocated to the Participant’s Deferral Account shall
be forfeited. If, after such forfeiture, the Participant or Beneficiary later
claims such benefit, such benefit shall be reinstated without interest or
earnings.
ARTICLE VIII    
ADMINISTRATION
8.1    Committee. The Plan shall be administered by a Committee appointed by the
Board, which shall have the exclusive right and full discretion (a) to appoint
agents to act on its behalf, (b)

11



--------------------------------------------------------------------------------



to select and establish Funds, (c) to interpret the Plan, (d) to decide any and
all matters arising hereunder (including the right to remedy possible
ambiguities, inconsistencies, or omissions), (e) to make, amend and rescind such
rules as it deems necessary for the proper administration of the Plan and (f) to
make all other determinations and resolve all questions of fact necessary or
advisable for the administration of the Plan, including determinations regarding
eligibility for benefits payable under the Plan. All interpretations of the
Committee with respect to any matter hereunder shall be final, conclusive and
binding on all persons affected thereby. No member of the Committee or agent
thereof shall be liable for any determination, decision, or action made in good
faith with respect to the Plan. The Company will indemnify and hold harmless the
members of the Committee and its agents from and against any and all
liabilities, costs, and expenses incurred by such persons as a result of any
act, or omission, in connection with the performance of such persons’ duties,
responsibilities, and obligations under the Plan, other than such liabilities,
costs, and expenses as may result from the bad faith, willful misconduct, or
criminal acts of such persons.
8.2    Claims Procedure. Any Participant, former Participant or Beneficiary may
file a written claim with the Committee setting forth the nature of the benefit
claimed, the amount thereof, and the basis for claiming entitlement to such
benefit. The Committee shall determine the validity of the claim and communicate
a decision to the claimant promptly and, in any event, not later than ninety
(90) days after the date of the claim. The claim may be deemed by the claimant
to have been denied for purposes of further review described below in the event
a decision is not furnished to the claimant within such ninety (90) day period.
If additional information is necessary to make a determination on a claim, the
claimant shall be advised of the need for such additional information within
forty-five (45) days after the date of the claim. The claimant shall have up to
one hundred eighty (180) days to supplement the claim information, and the
claimant shall be advised of the decision on the claim within forty-five (45)
days after the earlier of the date the supplemental information is supplied or
the end of the one hundred eighty (180) day period. Every claim for benefits
which is denied shall be denied by written notice setting forth in a manner
calculated to be understood by the claimant (a) the specific reason or reasons
for the denial, (b) specific reference to any provisions of the Plan (including
any internal rules, guidelines, protocols, criteria, etc.) on which the denial
is based, (c) description of any additional material or information that is
necessary to process the claim, and (d) an explanation of the procedure for
further reviewing the denial of the claim and shall include an explanation of
the claimant’s right to file suit in Federal court in the event of an adverse
determination on review.
8.3    Review Procedures. Within sixty (60) days after the receipt of a denial
on a claim, a claimant or his/her authorized representative may file a written
request for review of such denial. Such review shall be undertaken by the
Committee and shall be a full and fair review. The claimant shall have the right
to review all pertinent documents. The Committee shall issue a decision not
later than sixty (60) days after receipt of a request for review from a claimant
unless special circumstances, such as the need to hold a hearing, require a
longer period of time, in which case a decision shall be rendered as soon as
possible but not later than one hundred twenty (120) days after receipt of the
claimant’s request for review. The decision on review shall be in writing and
shall include specific reasons for the decision written in a manner calculated
to be understood by the claimant with specific reference to any provisions of
the Plan on which the decision is based and

12



--------------------------------------------------------------------------------



shall include an explanation of the claimant’s right to file suit in Federal
court in the event of an adverse determination on review.
ARTICLE IX    
MISCELLANEOUS
9.1    Amendment or Termination of Plan. The Company may, at any time, direct
the Committee to amend or terminate the Plan, except that no such amendment or
termination may reduce a Participant’s Account balances. If the Company
terminates the Plan, no further amounts shall be deferred hereunder, and amounts
previously deferred or contributed to the Plan shall be fully vested and shall
be paid in accordance with the provisions of the Plan as scheduled prior to the
Plan termination. Notwithstanding the forgoing, to the extent permitted under
Code Section 409A and applicable authorities, the Company may, in its complete
and sole discretion, accelerate distributions under the Plan in the event of a
“change in ownership” or “effective control” of the Company or a “change in
ownership of a substantial portion of assets” or under such other terms and
conditions as may be specifically authorized under Code Section 409A and
applicable authorities.
9.2    Unsecured General Creditor. The benefits paid under the Plan shall be
paid from the general assets of the Company, and the Participant and any
Beneficiary or their heirs or successors shall be no more than unsecured general
creditors of the Company with no special or prior right to any assets of the
Company for payment of any obligations hereunder. It is the intention of the
Company that this Plan be unfunded for purposes of ERISA and the Code.
9.3    Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or entity. No part of a Participant’s Accounts shall be liable for
the debts, contracts, or engagements of any Participant, Beneficiary, or their
successors in interest, nor shall a Participant’s Accounts be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. Except as provided in Section 9.7 of the
Plan, as provided by any clawback, recoupment or similar policy adopted by the
Company, or as required by law, no part of a Participant’s Accounts shall be
subject to any right of offset against or reduction for any amount payable by
the Participant or Beneficiary, whether to the Company or any other party, under
any arrangement other than under the terms of this Plan.
9.4    Withholding. The Participant shall make appropriate arrangements with the
Company for satisfaction of any federal, state or local income tax withholding
requirements, Social Security and other employee tax or other requirements
applicable to the granting, crediting, vesting or payment of benefits under the
Plan. There shall be deducted from each payment made under the Plan or any other
Compensation payable to the Participant (or Beneficiary) all taxes which are
required to be withheld by the Company in respect to such payment or this Plan.
The Company shall have the right to reduce any payment (or other Compensation)
by the amount of cash sufficient to provide the amount of said taxes.

13



--------------------------------------------------------------------------------



9.5    Protective Provisions. The Participant shall cooperate with the Company
by furnishing any and all information requested by the Committee, in order to
facilitate the payment of benefits hereunder and taking such other actions as
may be requested by the Committee. If the Participant refuses to so cooperate,
the Company shall have no further obligation to the Participant under the Plan.
9.6    Receipt or Release. Any payment made in good faith to a Participant or
the Participant’s Beneficiary shall, to the extent thereof, be in full
satisfaction of all claims against the Committee, its members and the Company
with respect to the Plan and participation in the Plan. The Committee may
require such Participant or Beneficiary, as a condition precedent to such
payment, to execute a receipt and release to such effect.
9.7    Errors in Account Statements, Deferrals or Distributions. In the event an
error is made in an Account statement, such error shall be corrected on the next
statement following the date such error is discovered. In the event of an error
in deferral amount, consistent with and as permitted by any correction
procedures established under IRC Section 409A, the error shall be corrected
immediately upon discovery by, in the case of an excess deferral, distribution
of the excess amount to the Participant, or, in the case of an under deferral,
reduction of other compensation payable to the Participant. In the event of an
error in a distribution, the over or under payment shall be corrected by payment
to or collection from the Participant consistent with any correction procedures
established under IRC Section 409A, immediately upon the discovery of such
error. In the event of an overpayment, the Company may, at its discretion,
offset other amounts payable to the Participant from the Company (including but
not limited to salary, bonuses, expense reimbursements, severance benefits or
other employee compensation benefit arrangements, as allowed by law and subject
to compliance with IRC Section 409A) to recoup the amount of such
overpayment(s).
9.8    Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continue the provision of services in any capacity
whatsoever to the Company.
9.9    Successors of the Company. The rights and obligations of the Company
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.
9.10    Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Company, to the principal office of the Company, directed to the
attention of the Committee, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Notices to the Company may be permitted by
electronic communication according to specifications established by the
Committee.
9.11    Headings. Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.

14



--------------------------------------------------------------------------------



9.12    Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.
9.13    Governing Law. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA. In the event any provision of, or legal issue relating to, this Plan
is not fully preempted by federal law, such issue or provision shall be governed
by the laws of the Commonwealth of Massachusetts.
IN WITNESS WHEREOF, the Board of Directors of the Company has approved the
adoption of this Plan as of the Effective Date and has caused the Plan to be
executed by its duly authorized representative this 27th day of July, 2012.
HAEMONETICS CORPORATION,
By    /s/ Christopher Lindop    
Title Vice President and Chief Financial Officer





15

